Citation Nr: 0910267	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
complications of coronary artery disease, peripheral vascular 
disease, and peripheral neuropathy, claimed as secondary to 
exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified before a different Veterans Law Judge 
than the undersigned at a videoconference hearing in August 
2002.  The Board remanded the case to the RO for further 
development in April 2004 and again in January 2006.  

In February 2009, the Board notified the Veteran that the 
Veterans Law Judge who conducted the August 2002 hearing was 
no longer employed at the Board, and as a result, the law 
required that the Veteran be offered another hearing by a 
Veterans Law Judge who would participate in the decision made 
on appeal.  The Veteran declined the offer of another 
hearing. 

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas v. Nicholson, 20 Vet. App. 257 (2006), 
including this one.  As explained below, all appellate 
actions on that matter have been concluded, and that stay has 
now been lifted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008);  Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Therefore, the adjudication of the claim on appeal 
here may be  completed.  


FINDING OF FACT

The preponderance of the evidence is against a finding: that 
any diabetes mellitus was present in service; that any 
current diabetes mellitus is related to disease or injury or 
other incident in service; that diabetes mellitus manifested 
to a compensable degree within a year following separation 
from active duty; or that the Veteran ever set foot on the 
landmass or inland waters of the Republic of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
during military service; and diabetes mellitus may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in May 2001 and May 2004.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  These letters 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records and personnel records, VA and 
private medical records, and the transcript of hearing 
testimony and other submissions by the Veteran; and the 
Veteran has not indicated any records outstanding that could 
be of benefit and need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Law

The Veteran claims entitlement to service connection for 
diabetes mellitus, type II.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claim is specifically based on the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include type II diabetes mellitus. 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (under 38 C.F.R. § 3.2 
(2008), the definition of the "Vietnam Era" for Veterans who 
served in Vietnam).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held: that service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the Veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  He was not entitled, however, to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."
       
After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the Veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

III.  Analysis

The evidence indicates that the Veteran was first diagnosed 
as having type II diabetes mellitus in 2000, as reflected in 
private treatment records of June 2000 when he was diagnosed 
with non-insulin dependent diabetes.  

The Veteran claims entitlement to diabetes mellitus with 
complications of coronary artery disease, peripheral vascular 
disease, and peripheral neuropathy, claimed as secondary to 
exposure to herbicides during service.  At his April 2004 
videoconference hearing he testified that he was exposed to 
herbicides while on temporary assignment duty (TAD) in Da 
Nang, Vietnam, to deliver some trucks.  He testified that he 
was in Vietnam for about three weeks before returning to his 
company in Okinawa.  Thereby, he claims entitlement to 
service connection for diabetes mellitus under the regulatory 
presumptions discussed above.

In this case, however, there is no reliable evidence on file 
to establish that the Veteran had actually been present at 
some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict, and thereby entitled to the 
presumption of service connection for diabetes mellitus.  His 
military records do not reflect any service actually in 
Vietnam or on the contiguous waters as required.  

Although the Veteran served during the Vietnam Era, his DD 
Form 214 does not reflect that he had service in country in 
Vietnam during the Vietnam Era.  The Veteran's decorations 
included the Republic of Vietnam Campaign Medal (awarded to a 
service member who, between  March 1, 1961 and  March 28, 
1973, completes at least six months of duty either in the 
Republic of Vietnam, or outside of the Republic of Vietnam 
providing direct combat support to the Republic of Vietnam 
Armed Forces); and the Vietnam Service Medal (awarded to all 
members of the armed forces who had service in Vietnam or 
contiguous waters (ocean) or airspace, between  July 3,1965 
and  March 28, 1973).  The DD Form 214 shows that the 
Veteran's military specialty was auto mechanic.  

Other personnel service records further reflect that the 
Veteran had foreign service in Okinawa, but not in Vietnam.  
An embarkation slip shows that the Veteran left Norton Air 
force Base and arrived in Okinawa at Kadena Air Force Base on 
February 20, 1972, and that at the end of that tour he left 
Okinawa and arrived at Norton on February 10, 1973, 
concluding a total foreign service tour of about eleven 
months and twenty days.  There are no embarkation slips or 
other evidence to show travel to Vietnam.

Service personnel records show that during this period of 
foreign service in Okinawa, the Veteran had temporary 
assignment duty details from November 21, 1972 to January 6, 
1973.  A list of details shows that he participated in Ready 
Operations with BLT 1/9 in the contiguous waters of the 
Republic of Vietnam.  

But there is no evidence to show that this included any duty 
or visitation within the boundaries of the Republic of 
Vietnam; and there are no service personnel records 
containing evidence otherwise, to show that he was ever 
present at some point during the Vietnam conflict on the 
landmass or the inland waters of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  Therefore, the Board may not 
presume that the Veteran was exposed to Agent Orange or any 
other herbicide based on service experience.  

The Board notes that the VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  The VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 
(1994).  Again, a showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam for the purposes of the relevant 
presumptions here.

The Veteran's military duties did not include service in 
Vietnam as that term is applied in VA regulations pertaining 
to Agent Orange claims.  See VAOPGCPREC 7-93 (Aug. 12, 1993).  
The Veteran maintains that he had a TAD (temporary assigned 
duty) beginning May 20, 1972, which resulted in his flying to 
DaNang Air Force Base and then to Saigon, in Vietnam.  The 
Veteran's record of service contains a notation of "To TAD" 
associated with that date, and another such notation dated in 
October 1972, both of which indicate that the Veteran was on 
a temporary assigned duty at the respective dates.  

None of the service personnel records or other material 
provided by the Veteran, however, contains evidence to 
substantiate or even suggest that any such duties involved 
actual visitation in the Republic of Vietnam as required to 
establish qualifying service in Vietnam for the purpose of 
entitlement to the regulatory presumption of service 
connection for diabetes mellitus.  

Even if, as the Veteran asserted, there was evidence that the 
3rd Force Service Regiment-the larger unit to which the 
Veteran was assigned while in Vietnam-was involved in an 
operation that resulted in elements entering Vietnam, there 
is no evidence that the Veteran himself participated in such 
an operation.  And there is no indication that the 
prospective searches suggested by the Veteran-regarding 
items of the "Gerald C. Turley Collection"-could bear 
fruit with any specificity beneficial to the Veteran's claim.  

Even assuming that the personal papers of Colonel Gerald H. 
Turley would confirm that elements of the Marines traveled 
from Okinawa to Vietnam and back during the war, there is no 
reason to think that the information in those papers could 
confirm with any such specificity so as to verify that the 
Veteran participated in any such operation.  Moreover, the 
Veteran's service personnel records provide no such 
indication that the Veteran traveled to the Vietnam landmass.

All in all, there is no affirmative obligation to conduct a 
search of any questionable source in pursuit of factual 
verification. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's duty to assist a claimant is not a 
license for a "fishing expedition").

In this regard, the Veteran also made notations in the 
remarks section of a copy of his DD Form 214, denoting that 
two remarks in the form showed he had entered the country of 
Vietnam.  These official remarks, however, provide no 
evidence of an entry into Vietnam.  The DD Form 214 contains 
remarks that the Veteran (1) served in Vietnam on or after 
August 5, 1964; and (2) served in Vietnam Contiguous Waters 
November 21, 1972 to January 6, 1973.  

The first remark-which the Veteran noted to be associated 
with his first entry into Vietnam with trucks to DaNang-
means only that he served after the beginning of the war, 
which under one definition, started on August 5, 1964, and 
thus indicating that he served during the Vietnam Era.  See 
38 C.F.R. § 3.2 (2008).  Moreover, August 5, 1964 was a date 
well before the Veteran entered service and thus could not be 
associated with his first claimed entry into Vietnam.  The 
second remark, which he associated with his second entry into 
Vietnam, shows merely that he was specifically in the 
contiguous waters off the coast of Vietnam, not that he was 
present on the landmass or the inland waters of Vietnam.

The Veteran points to his award of the Vietnam Service Medal 
(VSM)as proof of service in Vietnam.  This award can be made, 
however, without actual service in the Republic of Vietnam, 
as the VSM is awarded to those personnel who meet one of the 
following qualifications: 

(1) be attached to or regularly serve for 1 or more days 
with an organization participating in or directly 
supporting military operations in the Republic of 
Vietnam; or 

(2) be attached to or regularly serve for 1 or more days 
aboard a Naval vessel directly supporting military 
operations in the Republic of Vietnam; or 

(3) actually participate as a crew member in one or more 
aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military 
operations; or 

(4) serve on temporary duty for 30 consecutive days or 
60 nonconsecutive days in Vietnam or contiguous areas, 
except that the time limit may be waived for personnel 
participating in actual combat operations.  

Additionally, the Vietnam Service Medal was awarded to all 
members of the armed forces who service in Vietnam or 
contiguous waters or airspace, between July 3, 1965 and  
March 28, 1973, as well as to personnel serving in Thailand, 
Laos, or Cambodia in direct support of operations in Vietnam 
during the same time period. 

See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards, para. C6.6 (September 1996).  

Therefore, as the VSM may be awarded without actual service 
in the Republic of Vietnam, and as the evidence does not 
verify that the Veteran served in Vietnam, his assertion that 
he was exposed to Agent Orange is insufficient to establish 
service incurrence of diabetes mellitus, type II.  While the 
Veteran has a diagnosis of diabetes mellitus, type II, there 
is no evidence that he served in Vietnam, except in the 
waters offshore; or that he had service in other locations 
which otherwise involved duty or visitation in Vietnam.  

As the evidence does not establish that the Veteran actually 
served in Vietnam, he is not presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The presumption of 
exposure does not apply to any exposures outside of Vietnam.  
Such connection would have to be independently established by 
evidence.  In this regard, there is no evidence that the 
Veteran was exposed to Agent Orange in Okinawa or otherwise.

As the presumptions regarding exposure to Agent Orange cannot 
be invoked, the claim must be reviewed to determine if 
service connection can be established on a direct basis 
without resort to presumptive regulation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In that regard, there is no direct evidence that the Veteran 
was exposed to a herbicide, or that his diabetes mellitus is 
otherwise related to his military service.  The Board finds 
that the evidence of record does not support the Veteran's 
contention that he was exposed to Agent Orange coincident 
with his service.  

Further, although a diagnosis of non-insulin-dependent 
diabetes (type II diabetes)-covered under 38 C.F.R. 
§ 3.309(e))-was made in 2000, during later VA examination in 
June 2001, the final, concluding diagnosis was insulin-
dependent diabetes (type I diabetes), which is not covered 
under 38 C.F.R. § 3.309(e)).  Thus, on that basis alone, the 
presumptions provided under that code would not apply to the 
Veteran's case to benefit his claim.

Moreover, there is nothing in the Veteran's service medical 
records, to indicate that diabetes mellitus was diagnosed or 
otherwise shown to have manifested during his active service.  
There is also no evidence that diabetes mellitus manifested 
to a compensable degree within one year of the Veteran's 
separation date from active service.  See 38 C.F.R. §§ 3.307, 
3.309(a).

There is no other competent evidence, to include medical 
opinion, to relate a current diagnosis of diabetes mellitus 
to service.  After service, the first indication of any 
diabetes mellitus was made many years after service ended.  
Post-service medical records showing no indication until many 
years after service are probative evidence against a nexus 
with service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

Therefore, based on the foregoing, there is neither a direct 
nor presumptive basis for the grant of service connection.  
In reaching this determination, the Board acknowledges the 
Veteran's and other lay persons' statements asserting that he 
served in Vietnam. While a person may be competent to report 
where he was during the war, the Board has compared his 
statements of remote events during that service, with the 
entire record including contemporaneous records during 
service.  The available personnel records, medical records, 
and other contemporaneous documents in service are silent for 
any service within Vietnam or its inland waters.  They do 
confirm his service in Okinawa and onboard ship in the 
contiguous waters of the Republic of Vietnam.  They do not 
show any trips to within Vietnam.  The Board finds that the 
absence of evidence favorable to the Veteran's claim in any 
records during and immediately following service is more 
probative of his in-service locations.

Based on the evidence, the Board has determined that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  The evidence shows that the Veteran did not have 
diabetes mellitus until many years after service, and there 
are no medical reports of record that indicate the diabetes 
mellitus is related to any disease or injury he had in 
service.  

Finally, the Veteran does not claim, and there is no evidence 
that any diabetes mellitus complications of coronary artery 
disease, peripheral vascular disease, and peripheral 
neuropathy, are separately shown to be related to service; or 
in the case of peripheral neuropathy, may be presumed to be 
service connected.  
 
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.




ORDER

Service connection for diabetes mellitus, with complications 
of coronary artery disease, peripheral vascular disease, and 
peripheral neuropathy, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


